Cite as: 589 U. S. ____ (2020)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
                RODNEY REED v. TEXAS
       ON PETITION FOR WRIT OF CERTIORARI TO THE
          COURT OF CRIMINAL APPEALS OF TEXAS
            No. 19–411.   Decided February 24, 2020

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   On April 23, 1996, the body of 19-year-old Stacey Lee
Stites, a white woman, was found in the brush near a road
in Bastrop County, Texas. The last person known to have
seen Stites was her fiancé, a white man and local police of-
ficer named Jimmy Fennell. Vaginal swabs collected from
Stites’ body revealed three intact spermatozoa. The DNA
from that sample matched that of petitioner Rodney Reed,
a black man, who initially denied knowing Stites but even-
tually admitted that they had been having an affair. The
State later charged Reed with Stites’ murder. Aside from
the DNA match, the State found no other physical evidence
implicating Reed.
   At trial, much of the State’s case centered on the esti-
mated time of Stites’ death and the estimated time during
which the spermatozoa could have been deposited. Fen-
nell—waiving a prior invocation of the Fifth Amendment—
testified that he and Stites had watched television together
on the evening of April 22 before going to sleep, and that
Stites had left for work at her usual time around 3 a.m. on
April 23. Using expert testimony, the State pinpointed her
time of death at sometime around 3 a.m. or shortly thereaf-
ter on April 23. Another expert for the State testified that
spermatozoa remains intact inside a vaginal tract for at
most 26 hours, implying that the three spermatozoa found
2                      REED v. TEXAS

                  Statement of SOTOMAYOR, J.

on the vaginal swab at 11 p.m. on April 23 had been depos-
ited no earlier than the night before. This evidence thus
tended to inculpate Reed (by suggesting that he must have
had sex with Stites very soon before her death) and excul-
pate Fennell (by indicating that Stites died after Fennell
claimed to have seen her last). The jury convicted Reed of
murder and sentenced him to death.
                              I
   Strenuously maintaining his innocence, Reed has repeat-
edly sought habeas relief in Texas state courts over the last
two decades.
   In recent state habeas applications—his eighth and ninth
overall—Reed came forward with evidence potentially ex-
culpating him from the murder of Stites. Witnesses unre-
lated to Reed but known to Stites corroborated Reed’s claim
that he and Stites were in a clandestine relationship before
her death. One of the State’s key experts declared that his
trial testimony regarding Stites’ time of death “should not
have been used at trial as an accurate statement of when
Ms. Stites died.” App. to Pet. for Cert 198a. Other experts
reexamined the forensic evidence and concluded that Stites
died not on the morning of April 23, but on the evening of
April 22—when Fennell claimed to have been with her. As
one expert put it, the way in which the blood had settled in
Stites’ body when police found her “ma[de] it medically and
scientifically impossible” that Stites had died sometime
around 3 a.m. on April 23, as the State had posited at trial.
Id., at 203a. Experts also refuted trial testimony that sper-
matozoa cannot remain intact within the vaginal tract for
more than 26 hours. The scientific literature, they insisted,
is pellucid that spermatozoa can remain intact for days.
That so few were recovered intact, one expert averred, sug-
gests that the spermatozoa had not been deposited recently.
Finally, Curtis Davis—Fennell’s friend and fellow police of-
ficer at the time of Stites’ murder—testified that, shortly
                  Cite as: 589 U. S. ____ (2020)             3

                   Statement of SOTOMAYOR, J.

after Stites was reported missing, Fennell conveyed an ac-
count of his whereabouts on April 22 that differed sharply
from Fennell’s trial testimony.
   That considerable body of evidence formed the foundation
of the claims in the instant petition for a writ of certiorari,
which Reed filed in September 2019. Reed argued that the
State violated Brady v. Maryland, 373 U.S. 83 (1963), by
withholding Officer Davis’ account, which materially con-
flicted with Fennell’s account at trial. He also claimed that
the State, in violation of the Due Process Clause, presented
false scientific testimony about when Stites died and when
the spermatozoa found on the vaginal swab had been depos-
ited—both critical components of the State’s theory of
Reed’s guilt. Finally, Reed asserted that he is actually in-
nocent of killing Stites.
   On November 11, 2019, while that petition for a writ of
certiorari was pending before this Court, Reed filed in
Texas trial court another state habeas application—his
tenth overall. In it, Reed identified evidence that he discov-
ered since the Texas courts denied his prior state habeas
applications, including the eighth and ninth applications
pending review in this Court.
   The centerpiece of that newly discovered evidence was an
alleged prison confession by Fennell to the murder of Stites.
In 2008, Fennell was sentenced to 10 years’ imprisonment
for kidnaping and sexually assaulting a woman he had en-
countered while on police duty. For a period of time, Fen-
nell was incarcerated in the same facility as a man named
Arthur Snow, Jr., then affiliated with the Aryan Brother-
hood. In a sworn affidavit signed late October 2019, Snow
recounted a conversation in which Fennell said that his ex-
fiancée “had been sleeping around with a black man behind
his back.” “Toward the end of the conversation,” Snow at-
tested, “[Fennell] said confidently, ‘I had to kill my n***r-
loving fiancé[e].’ ” Snow’s “impression was that [Fennell]
felt safe, even proud, sharing th[at] information with
4                       REED v. TEXAS

                   Statement of SOTOMAYOR, J.

[Snow] because [Snow] was a member of the Aryan Broth-
erhood.” Plaintiff ’s Advisory Regarding Federal Habeas
Fillings in Reed v. Goertz, No. 19–cv–00794 (WD Tex., Nov.
14, 2019), Doc. 29–2, p. 108.
  Other newly discovered evidence highlighted in Reed’s
tenth state habeas application included multiple sworn ac-
counts that, according to Reed, tend to inculpate Fennell for
Stites’ murder. Three were by Bastrop County police offic-
ers at the time of Stites’ murder (none Officer Davis): One
officer averred that, a month before the murder, Fennell
told him that Stites was “f***ing a n***r.” Id., at 67. An-
other officer attested that at Stites’ funeral, he witnessed
Fennell say to Stites’ body something along the lines of,
“You got what you deserved.” Id., at 101. The third officer
stated that Stites’ colleagues told him that they would warn
Stites when Fennell came to her workplace so that Stites
could avoid Fennell. And still other individuals with no re-
lation to Reed provided accounts that Stites and Fennell
had a tumultuous, and seemingly violent, relationship just
before Stites’ death.
  Based on that newly discovered evidence, Reed argued in
his tenth state habeas application that the State violated
Brady by withholding the three police-officer accounts of
Fennell’s allegedly suspicious behavior. Reed also con-
tended that the State presented false testimony when Fen-
nell testified at trial that he did not kill Stites: That testi-
mony, Reed claimed, was belied by Fennell’s confession to
Snow. Finally, Reed reasserted his actual innocence. In
doing so, Reed invoked not only the evidence newly pre-
sented in the tenth state habeas application but also all ev-
idence of actual innocence raised in prior state habeas ap-
plications that the Texas courts denied.
  On November 15, 2019—five days before Reed’s sched-
uled execution date and while the instant petition for a writ
of certiorari remained pending in this Court—the Texas
Court of Criminal Appeals stayed Reed’s execution. The
                  Cite as: 589 U. S. ____ (2020)            5

                  Statement of SOTOMAYOR, J.

Court of Criminal Appeals concluded that Reed’s Brady,
false-testimony, and actual-innocence claims in the tenth
state habeas application satisfied the state procedural re-
quirements for going forward. It thus remanded those
claims to the trial court for further development.
                               II
   The Court today denies Reed’s petition for a writ of certi-
orari arising from his eighth and ninth state habeas appli-
cations. But Reed’s proceedings on his recently filed tenth
application of course remain pending in the Texas courts.
Texas, importantly, has recognized that the incarceration
or execution of the actually innocent violates the Due Pro-
cess Clause of the Fourteenth Amendment. See Ex parte
Elizondo, 947 S.W.2d 202, 204–205 (Tex. Crim. App.
1996); State ex rel. Holmes v. Honorable Court of Appeals
for Third Dist., 885 S.W.2d 389, 397–398 (Tex. Crim. App.
1994). An innocence claim in Texas thus may serve as a
freestanding, substantive basis for habeas relief, see Eli-
zondo, 947 S.W.2d, at 205, not merely a procedural gate-
way to reach an underlying claim for habeas relief. That
means that the Texas courts will now consider on the mer-
its—for the first time in Reed’s decades-long effort to prove
his innocence—whether Reed is indeed innocent of murder-
ing Stacey Lee Stites.
   It goes without saying that, should the Texas courts deny
Reed relief in his tenth state habeas proceeding, today’s de-
cision to decline review in no way prejudices Reed’s ability
to seek review of that hypothetical future decision. So, too,
does it go without saying that today’s decision implies noth-
ing about the merits of either the underlying eighth and
ninth state applications or the tenth application pending in
the Texas trial court (which, of course, rests on a different
overall body of evidence). See Maryland v. Baltimore Radio
Show, Inc., 338 U.S. 912, 919 (1950) (Frankfurter, J., re-
specting denial of certiorari) (“[T]his Court has rigorously
6                       REED v. TEXAS

                   Statement of SOTOMAYOR, J.

insisted that . . . a denial [of a petition for a writ of certio-
rari] carries with it no implication whatever regarding the
Court’s views on the merits of a case which it has declined
to review”).
   I assume, moreover, that in evaluating a claim of actual
innocence as a substantive basis for habeas relief, habeas
courts do not blind themselves to evidence of actual inno-
cence presented in prior habeas applications. When con-
fronted with actual-innocence claims asserted as a proce-
dural gateway to reach underlying grounds for habeas
relief, habeas courts consider all available evidence of inno-
cence. House v. Bell, 547 U.S. 518, 537–538 (2006) (federal
habeas courts evaluating gateway actual-innocence claims
“must consider ‘ “all the evidence,” ’ old and new, incriminat-
ing and exculpatory” (quoting Schlup v. Delo, 513 U.S. 298,
328 (1995))); Ex parte Reed, 271 S.W.3d 698, 733–734 (Tex.
Crim. App. 2008) (Texas habeas courts must do the same
(citing House, 547 U.S., at 537–538)). That includes evi-
dence “offered in . . . prior [habeas] applications.” Reed, 271
S.W.3d, at 734.
   Presumably, the same principle informs a habeas court’s
evaluation of a substantive claim of actual innocence. If ev-
idence of actual innocence presented in a habeas applicant’s
earlier habeas applications otherwise satisfies the require-
ments applicable to a substantive innocence claim, that ev-
idence should not, in my view, be cast off merely because
the applicant identified it for the first time in an earlier ha-
beas application.
                        *     *    *
  In the instant petition for a writ of certiorari, Reed has
presented a substantial body of evidence that, if true, casts
doubt on the veracity and scientific validity of the evidence
on which Reed’s conviction rests. Misgivings this ponder-
ous should not be brushed aside even in the least conse-
                 Cite as: 589 U. S. ____ (2020)            7

                  Statement of SOTOMAYOR, J.

quential of criminal cases; certainly they deserve sober con-
sideration when a capital conviction and sentence hang in
the balance. In the pending tenth state habeas proceeding,
however, Reed has identified still more evidence that he
says further demonstrates his innocence. It is no trivial
moment that the Texas courts have concluded that Reed
has presented a substantive claim of actual innocence war-
ranting further consideration and development on the mer-
its. While the Court today declines to review the instant
petition, it of course does not pass on the merits of Reed’s
innocence or close the door to future review.
   In my view, there is no escaping the pall of uncertainty
over Reed’s conviction. Nor is there any denying the irre-
versible consequence of setting that uncertainty aside. But
I remain hopeful that available state processes will take
care to ensure full and fair consideration of Reed’s inno-
cence—and will not allow the most permanent of conse-
quences to weigh on the Nation’s conscience while Reed’s
conviction remains so mired in doubt.